Exhibit 10.2

Execution Copy

AMENDMENT NO. 8 TO CREDIT AGREEMENT

AMENDMENT No. 8 to CREDIT AGREEMENT, dated as of June 2, 2009 (“Amendment”),
executed in connection with the Credit Agreement, dated as of November 23, 2005,
and entered into by and among MTM Technologies, Inc., a New York corporation
(“MTM”), MTM Technologies (US), Inc., a Delaware corporation (“MTM-US”), MTM
Technologies (Massachusetts), LLC, a Delaware limited liability company
(“MTM-MA”) and Info Systems, Inc., a Delaware corporation (“ISI”, MTM, MTM-US,
MTM-MA and ISI being collectively, the “Borrowers” and each a “Borrower”);
Columbia Partners, L.L.C. Investment Management, as Investment Manager; and
National Electrical Benefit Fund, as Lender (as amended or modified, the “Credit
Agreement”). Terms which are capitalized in this Amendment and not otherwise
defined shall have the meanings ascribed to such terms in the Credit Agreement.

RECITALS

WHEREAS, pursuant to that certain Credit Facilities Agreement dated as of August
21, 2007 among the Borrowers, GE Commercial Distribution Finance Corporation
(“CDF”), as Administrative Agent, and CDF, as sole lender, as amended from time
to time (as amended, the “GE Loan Agreement”), CDF made certain advances on May
29, 2009;

WHEREAS, as a condition for CDF making the advances on May 29, 2009 and
thereafter, CDF required that the Lender enter into a Limited Guaranty (the
“NEBF Guaranty”), for the benefit of the CDF, as Administrative Agent and the
lender, providing for a guarantee by Lender of the full and prompt payment and
performance of $1,900,000 of the principal amount of the Loan Obligations (as
defined in the GE Loan Agreement) of the Borrowers, plus accrued interest
thereon plus all costs of collection thereof and hereunder, including reasonable
attorneys’ fees and expenses (whether or not there is litigation), court costs
and all costs in connection with any proceedings under the United States
Bankruptcy Code (collectively, the “Guarantied Obligations”);

WHEREAS, the Borrowers have requested that Investment Manager and the Lender (i)
waive certain terms of the Credit Agreement and (ii) amend certain financial
covenants contained in Section 6.3 of the Credit Agreement; and

WHEREAS, Investment Manager and Lender are willing to consent to the foregoing
waiver and consent, but only on the condition that the Credit Agreement be
amended as set forth in this Amendment.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

Section One. Waiver. The Borrowers have notified Investment Manager and Lender
that it breached (i) the Payment provision set forth in Section 7.1(a) of the
Credit Agreement as a result of the failure of the Borrowers to pay interest
owed for the fiscal quarter ended March 31,

 

- 1 -

 

 


--------------------------------------------------------------------------------



 

2009, due on or about April 16, 2009; (ii) the Default in Other Agreements
provision set forth in Section 7.1(b) of the Credit Agreement as a result of the
failure of the Borrowers to pay in excess of $250,000 in the aggregate to (A)
various landlords of the Borrowers as evidenced by certain budgets and plans
provided by the Borrowers to Investment Manager and Lender on May 19, 2009, and
(B) various parties to equipment leases, service agreements and contractual
arrangements between the Borrowers and third parties as disclosed to Investment
Manager and Lender on June 1, 2009 and June 2, 2009; (iii) the Breach of Certain
Provisions provision set forth in Section 7.1(c) of the Credit Agreement as a
result of the failure of the Borrowers to comply with (A) the Monthly Financials
and Forecasts provision set forth in Section 6.1(a) of the Credit Agreement for
failure to deliver balance sheets and accompanying report for the month of April
2009; (B) the Litigation provision set forth in Section 6.1(j) of the Credit
Agreement for failure to promptly notify Investment Manager and Lender of the
actions, charges, claims, demands, suits, proceedings, and arbitrations
disclosed to Investment Manager and Lender on June 1, 2009 and June 2, 2009, (C)
the Compliance Certificate provision set forth in Section 6.1(m) of the Credit
Agreement for failure to deliver Compliance Certificates together with the
Financial Statements pursuant to Sections 6.1(a), (b) and (c) prior to the date
hereof, (D) the Minimum EBITDA provision set forth in Section 6.3(b) of the
Credit Agreement for the March 31, 2009 computation date, (E) the Maximum Total
Funded Indebtedness to EBITDA provision set forth in Section 6.3(c) of the
Credit Agreement for the March 31, 2009 computation date, and (F) the Excess
Cash/Marketable Securities plus Availability provision set forth in Section
6.3(d) of the Credit Agreement for the April 30, 2009 and May 31, 2009
computation dates; and (iv) the Solvency provision set forth in Section 7.1(j)
of the Credit Agreement as a result of the failure of the Borrowers to pay,
prior to the date hereof, its debts generally as they became due to the extent
arising due to the other Existing Defaults enumerated herein (collectively, the
“Existing Defaults”). Upon the effectiveness of this Amendment, Investment
Manager and Lender hereby waive the Existing Defaults. The waiver contained in
this Section One is specific in intent and is valid only for the specific
purpose for which given. Nothing contained herein obligates Investment Manager
and the Lender to agree to any additional waivers of any provisions of any of
the Loan Documents. The waiver contained in this Section One shall not operate
as a waiver of Lender’s right to exercise remedies resulting from any other
Defaults or Events of Default, whether or not of a similar nature and whether or
not known to Investment Manager or Lender.

Section Two. Reimbursement of Guarantied Obligations; Additional Obligations
under Credit Agreement. Subject to the terms and conditions of this Amendment
and the Credit Agreement, and in reliance upon the representations and
warranties set forth herein, the Borrowers hereby jointly and severally,
irrevocably, absolutely and unconditionally guarantee to pay or reimburse
Lender, upon demand, (i) the amount of each and all payments made by Lender
under the NEBF Guaranty in respect of the Guarantied Obligations and (ii)
without duplication, any fees and expenses incurred by the Lender in connection
with the payment of the Guarantied Obligations. The definitions of “Loan” and
“Obligations” as set forth in the Credit Agreement and all other Loan Documents
shall be deemed to include the Borrowers’ obligation to pay or reimburse Lender
as set forth in this Section Two and such obligation shall accrue interest and
be subject to the Payment Premium as set forth in the Credit Agreement. The
Borrowers hereby ratify and reaffirm the grant of liens and security interests
in the Collateral and confirms and agrees that such liens and security interests
hereafter secure all of the Obligations, including, without limitation, all
additional Obligations resulting from amendments to the Credit Agreement,
including, without limitation, this Amendment. Further, the Borrowers hereby
agree

 

- 2 -

 

 


--------------------------------------------------------------------------------



 

from time to time, as and when requested by Investment Manager to execute and
deliver or cause to be executed and delivered, all such documents, instruments,
allonges, notes, amendments and agreements and to take or cause to be taken such
further or other action as Investment Manager may reasonably deem necessary or
desirable in order to carry out the intent and purposes of this Section Two. For
the avoidance of doubt, Investment Manager and Lender hereby acknowledge that
the obligations described within this Section Two are “Junior Obligations” under
the Subordination Agreement.

Section Three. Amendments to Credit Agreement.

(a)          Section 1.3(c) of the Credit Agreement is deleted in its entirety,
and following is substituted in lieu thereof:

“(c)        Interest. The outstanding principal amount of the Note shall bear
interest at a rate per annum equal to (i) 4.52% for the term between the date of
issuance and June 30, 2010, and (ii) 8.00%, thereafter, until the final payment
in full of the Obligations. Interest on the outstanding principal amount of the
Note equal to the Applicable Current Cash Rate shall be payable in cash in
arrears on each Quarterly Interest Payment Date. As used herein, the term
“Applicable Current Cash Rate” shall mean (i) for the period from the Second
Amendment Date through the first anniversary of the Second Amendment Date, one
percent (1.0%) on an annualized basis, (ii) for the period from the date
immediately following the first anniversary of the Second Amendment Date through
March 31, 2009, two percent (2.0%) on an annualized basis, (iii) for the period
from April 1, 2009 through June 30, 2010, zero percent (0.0%) on an annualized
basis, and (iv) for the period from July 1, 2010 until payment in full of the
Obligations, eight percent (8%) on an annualized basis. All remaining accrued
and unpaid interest shall be payable by Borrower to Investment Manager, for the
benefit of Lender, on the Maturity Date, upon a Change of Control, Liquidity
Event or Partial Liquidity Event, on the date of any prepayment or at such time
such amount becomes due and payable in accordance with the terms hereof. All
computations of interest payable hereunder shall be on the basis of a 360-day
year consisting of twelve 30-day months and actual days elapsed in the period of
which such interest is payable.”

(b)          Effective for all reporting periods after the date hereof, Section
6.3(a) of Credit Agreement is deleted in its entirety, and the following is
substituted in lieu thereof:

“(a)         Intentionally Omitted

(c)          Effective for all reporting periods after the date hereof, Section
6.3(b) of Credit Agreement is deleted in its entirety, and the following is
substituted in lieu thereof:

“(b)         Intentionally Omitted

(d)          Effective for all reporting periods after the date hereof, Section
6.3(c) of Credit Agreement is deleted in its entirety, and the following is
substituted in lieu thereof:

 

- 3 -

 

 


--------------------------------------------------------------------------------



 

 

“(c)         Intentionally Omitted

Section Four. Amendments to Credit Agreement. Annex A of the Credit Agreement is
amended by deleting the definition of Senior Indebtedness, and the following is
substituted in lieu thereof:

“Senior Indebtedness” means, collectively, (i) Indebtedness to GE and the other
lenders named in the GE Financing Agreement and any renewals, refinancings or
replacements of such Indebtedness so long as the aggregate principal amount of
such Indebtedness does not at any time exceed $37,000,000, (ii) Indebtedness to
Ingram and any other vendor to any Borrower, (iii) Indebtedness or obligations
(in the event such obligations do not constitute Indebtedness as defined herein)
to Lender, Firstmark III Offshore Partners, L.P. (f/k/a Pequot Offshore Private
Equity Partners III, L.P., Constellation Venture Capital II, L.P., Constellation
Venture Capital Offshore II, L.P., CVC II Partners, LLC and The BSC Employee
Fund VI, L.P. in connection with the posting of irrevocable letters of credit by
such parties in the aggregate face amount of $8,500,000 for the benefit GE
related to certain advances by GE to Borrowers under the GE Financing Agreement,
including without limitation, Indebtedness or obligations to such parties
whether or not such letters of credit are drawn, in the case of (i) (ii) or
(iii), which is secured on a basis that is senior to the lien and security
interest of Lender created by this Agreement.

Section Five. Release of Claims. To induce Investment Manager and the Lender to
enter into this Amendment, each of the Borrowers hereby agrees as follows:

(a)          each Borrower hereby represents and warrants that there are no
known claims, causes of action, suits, debts, liens, obligations, liabilities,
demands, losses, costs and expenses (including attorneys' fees) of any kind,
character or nature whatsoever, fixed or contingent, which such Borrower may
have or claims to have against Investment Manager or Lender, existing or
occurring on or prior to the date of this Amendment, arising from or in
connection with the Credit Agreement or any of the Loan Documents.

(b)          each Borrower hereby releases, waives and forever discharges and
relieves Investment Manager and Lender and all their respective parents,
subsidiaries and affiliates and the officers, directors, agents, attorneys and
employees of each of the foregoing (hereinafter “Releasees”) from any and all
claims, liabilities, demands, actions, suits, covenants, losses, costs, offsets
and defenses of any nature and kind whatsoever, whether at law or equity of
otherwise, whether known or unknown, which such Borrower ever had, now has, or
have been caused by any act of commission or omission of Investment Manager or
Lender, existing or occurring on or prior to the date of this Agreement, against
or related to the Releasees, arising from or in connection with the Credit
Agreement or any of the Loan Documents.

Section Six. Representations and Warranties.  To induce Investment Manager and
the Lender to enter into this Amendment, each of the Borrowers hereby warrants
and represents to Investment Manager and the Lender as follows:

(a)          no Defaults or Events of Default have occurred, other than Existing
Defaults;

 

 

- 4 -

 


--------------------------------------------------------------------------------



 

 

(b)          the execution, delivery and performance of this Amendment by such
Borrower is within its corporate powers, has been duly authorized by all
necessary corporate action, and such Borrower has received all necessary
consents and approvals, if any are required, for the execution and delivery of
this Amendment;

(c)          no consents are necessary from any third parties from such
Borrower’s execution, delivery and performance of this Amendment except for
those already duly obtained;

(d)          upon the execution of this Amendment, this Amendment shall
constitute the legal, valid and binding obligation of such Borrower, enforceable
against such Borrower in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and (ii) general principles of equity; and

(e)          neither the execution and delivery of this Amendment, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof will (i) violate any law or regulation applicable to any
Borrower, (ii) cause a violation by any Borrower of any order or decree of any
court or government instrumentality applicable to it, (iii) conflict with, or
result in the breach of, or constitute a default under, any indenture, mortgage,
deed of trust, or other material agreement or material instrument to which any
Borrower is a party or by which it may be bound, (iv) result in the creation or
imposition of any lien, charge, or encumbrance upon any of the property of any
Borrower, except in favor of Investment Manager and the Lender, to secure the
Obligations, (v) violate any provision of the Certificate of Incorporation,
By-Laws, Operating Agreement or any capital stock provisions of any Borrower, or
(vi) be reasonably likely to have a Material Adverse Effect.

Section Seven. General Provisions.

(a)          Except as herein expressly amended, the Credit Agreement and all
other agreements, documents, instruments and certificates executed in connection
therewith, are ratified and confirmed in all respects and shall remain in full
force and effect in accordance with their respective terms.

(b)          This Amendment embodies the entire agreement between the parties
hereto with respect to the subject matter hereof and supercedes all prior
agreements, commitments, arrangements, negotiations or understandings, whether
written or oral, of the parties with respect thereto.

(c)          This Amendment shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to the conflicts
of law principles thereof.

(e)          The effectiveness of this Amendment is conditioned on receipt by
Investment Manager of each of the following: (i) this Amendment, (ii) a consent
from GE Commercial Distribution Finance Corporation in form and substance
reasonably acceptable to Investment Manager, and (iii) resolutions of each
Borrower, certified by the corporate secretary or assistant secretary of such
Borrower, authorizing this Amendment and the transactions contemplated hereby.

 

- 5 -

 


--------------------------------------------------------------------------------



 

 

(d) The Borrowers hereby acknowledge their continued obligation to pay all fees
and expenses which are due and payable pursuant to Section 1.6 of the Credit
Agreement.

 

[Signature Pages Follow]

 

- 6 -

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties to this Amendment have signed below to indicate
their agreement with the foregoing and their intent to be bound thereby.

 

    COLUMBIA PARTNERS, L.L.C. INVESTMENT MANAGEMENT,     as Investment Manager  
            By:      /s/ Jason Crist       Name:       Jason Crist     Title:
      Managing Director                         NATIONAL ELECTRICAL BENEFIT
FUND,     as Lender     By: Columbia Partners, L.L.C.     Investment Management,
its Authorized Signatory               By:      /s/ Jason Crist       Name:
      Jason Crist     Title:       Managing Director                  

 

 

 


--------------------------------------------------------------------------------



 

 

 

    MTM TECHNOLOGIES, INC.,     for itself and as Borrowing Agent              
By:      /s/ Steven Stringer       Name:       Steven Stringer     Title:
President and Chief Executive Officer                         MTM TECHNOLOGIES
(US), INC.                     By:      /s/ Steven Stringer       Name: Steven
Stringer     Title:       President and Chief Executive Officer                
              INFO SYSTEMS, INC.               By:      /s/ Steven Stringer    
  Name:       Steven Stringer     Title:       President and Chief Executive
Officer                         MTM TECHNOLOGIES (MASSACHUSETTS), LLC          
    By:      /s/ Steven Stringer       Name:       Steven Stringer     Title:
      President and Chief Executive Officer                    

--------------------------------------------------------------------------------

 